COURT OF APPEALS
SANDEE BRYAN MARION                     FOURTH COURT OF APPEALS DISTRICT                        KEITH E. HOTTLE
  CHIEF JUSTICE                           CADENA-REEVES JUSTICE CENTER                          CLERK OF COURT
KAREN ANGELINI                               300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                           SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                       WWW.TXCOURTS.GOV/4THCOA.ASPX                              TELEPHONE
PATRICIA O. ALVAREZ                                                                               (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                                    FACSIMILE NO.
  JUSTICES                                                                                        (210) 335-2762




                                             September 17, 2015

       David McQuade Leibowitz
       6243 W Ih 10 Ste 1000
       San Antonio, TX 78201-2091
       * DELIVERED VIA E-MAIL *

       RE:    Court of Appeals Number: 04-14-00097-CV
              Trial Court Case Number:    13-12-16486-CV
              Style: Luis Alfredo Rosa and Myrna Lizzet Rosa
                     v.
                     Mestena Operating, LLC

       Dear Counsel:

              The Supreme Court of Texas has this date requested that this court forward the file for the
       above styled and numbered cause. The petition for review was filed on May 15, 2015. (THE
       PETITION FOR REVIEW WAS FILED BY DAVID McQUADE LEIBOWITZ). This court shall
       forward this case as requested. An “EXPRESS FEE” (to cover the cost of forwarding the file) in
       the amount of $25.00 is needed by September 28, 2015.

                                                           Very truly yours,
                                                           KEITH E. HOTTLE, CLERK


                                                           _____________________________
                                                           Luz Estrada
                                                           Deputy Clerk, Ext. 53219


       cc: Susan Renee Sullivan (DELIVERED VIA E-MAIL)
       Jacob Leibowitz (DELIVERED VIA E-MAIL)
       Jacqueline M. Stroh (DELIVERED VIA E-MAIL)
       Mike Mills (DELIVERED VIA E-MAIL)